Citation Nr: 0519660	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  98-06 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.

2.  Entitlement to an increased disability rating for a 
patellofemoral stress syndrome of the right knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for a 
patellofemoral stress syndrome of the left knee, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased disability rating for 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1983.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(the RO).  

Procedural history

The increased rating claims

The veteran was granted service connection for right and left 
knee disabilities (denominated by the RO as chondromalacia) 
in a March 1984 rating decision.  
A 10 percent disability rating was assigned for each knee.  

In February 1997, the RO received the veteran's claim of 
entitlement to an increase in the disability ratings 
assigned.  In an April 1997 rating decision, the RO denied 
the claims.  The veteran disagreed with the April 1997 rating 
decision, and the appeal was perfected with the acceptance of 
a March 1998 letter as his substantive appeal.  

In a May 1999 rating decision, the RO granted service 
connection for arthritis of the left and right knees and 
assigned separate 10 percent ratings for each knee, in 
addition the to ratings assigned for the service-connected 
chondromalacia (redesignated as patellofemoral stress 
syndrome with history of chondromalacia).  See VAOPGCPREC 23-
97, VAOPGCPREC 9-98 [a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability].  The 
veteran has continued to express disagreement with the 
assigned disability ratings.

The service connection claim

In March 1998, the RO received the veteran's claim of 
entitlement to service connection for a cardiovascular 
disorder, claimed as a result of medication administered in 
preparation for a February 1998 surgical procedure performed 
on the veteran's right knee.  In a March 1999 rating 
decision, the RO denied the claim.  The veteran disagreed 
with the March 1999 rating decision, and the appeal was 
perfected with the timely submission of a substantive appeal 
in September 1999.  

The veteran testified at an April 2005 hearing chaired by the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is associated with the veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

For reasons expressed immediately below, the Board has 
determined that a remand is warranted.

Reasons for remand

The VCAA - duty to notify

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  Among other things, 
the VCAA redefines the obligations of VA with respect to its 
duty to notify and assist the veteran in the development of 
his claim.  The VCAA is applicable to all claims filed on or 
after the date of its enactment, or filed before the date of 
enactment and not yet final as of that date.  

After a review of the record, the Board has determined that, 
while the RO has notified the veteran of the passage of the 
VCAA, and of the general responsibilities with respect to 
obtaining evidence, it has not in connection with this claim, 
informed him of the evidence necessary to substantiate his 
claim, or informed him of the evidence necessary to 
substantiate any claim for service connection on a secondary 
basis.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir.) held that the regulation giving the 
Board direct authority to cure a procedural defect in an 
appeal by providing the claimant with notice under the VCAA, 
38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to the 
statutory authority, 38 U.S.C.A. § 5103(b).  Thus, if, as 
here, the record has a procedural defect with respect to the 
notice required under the VCAA, this may no longer be cured 
by the Board.  Accordingly, the Board must remand the case to 
the agency of original jurisdiction because the record does 
not show that the veteran was provided adequate notice under 
the VCAA and the Board is without authority to do so.  

VA examination

In his April 2005 hearing, (transcript page 11) the veteran's 
representative indicated that his service-connected bilateral 
knee disabilities have worsened since the May 2003 VA 
examination.  The representative specifically requested that 
a new VA examination be conducted.  

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that where a veteran claims that a service-connected 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) [where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted].  Because the veteran indicated that his 
service-connected condition has worsened, the Board finds 
that a current examination is necessary to reach a decision 
on this claim.

Accordingly, for the reasons stated above, this case is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following actions:

1.  VBA must notify the veteran of the 
evidence necessary to substantiate a 
claim of entitlement to service 
connection for a cardiovascular disorder 
on the basis that it is proximately due 
to or a result of his service connected 
bilateral knee disorders.  

2.  VBA should schedule the veteran for 
an examination to determine the current 
severity and manifestations of his 
bilateral knee disabilities.  The 
complete claim file should be forwarded 
to the examiner for review in conjunction 
with the examination.  A report of 
examination should be prepared and 
associated with the veteran's VA claims 
folder.
3.  VBA should accomplish any additional 
development it deems to be necessary and 
readjudicate the claims.  If any claim 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Board additionally notes that in the May 1998 claim, at 
the June 1998 RO hearing, and at the April 2005 Board 
hearing, the veteran and his representative discussed the 
cardiovascular claim as a claim under 38 U.S.C. §1151.  
However, the RO has never adjudicated the claim on that 
basis.  In written argument in December 2000 and July 2004, 
the veteran's representative appeared to be satisfied with 
this determination.  If the veteran in fact wishes to 
alternatively pursue a claim under the provisions of 38 
U.S.C. §1151, he should contact the RO.  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.



 
 
 
 

